UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2011 Commission File Number 32297 CPFL Energy Incorporated (Translation of Registrant's name into English) Rua Gomes de Carvalho, 1510, 14º andar, cj 1402 CEP 04547-005 - Vila Olímpia, São Paulo  SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . SUMMARY OF RESOLUTIONS nd MEETING OF THE BOARD OF DIRECTORS CPFL Energia S.A. informs its shareholders and the market in general, that at the 172 nd Meeting of the Board of Directors held on March 23, 2011 the following matter was resolved: I. Approval and Vote Recommendation: Financial statements and allocation of the net income of CPFL Energia and subsidiaries for the fiscal year ending on December 31, 2010; Note: It is important to highlight that the dividends distribution for the second half of 2010 will be announced to the market on March 28, 2011, after the closing of BM&FBOVESPA, jointly with the announcement of 2010 results. On this date, the Company will announce: the total amount of dividends in reais, the price per share in reais and the date of the shareholding position. The payment date will be defined by the Company and announced to the market at an opportune time. II. Approval and Vote Recommendation: Global Remuneration of the Management and Fiscal Council of CPFL Energia and subsidiaries, to be submitted to the General Shareholders Meetings and/or Associates Meetings; III. Approval and Vote Recommendation: Change of CPFL Energias Bylaws and subsidiaries Bylaws and/or Articles of Association. São Paulo, March 23, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 23, 2011 CPFL ENERGIA S.A. By: /
